Citation Nr: 0503045	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-30 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the amount of $3,547.00.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from September 1942 
to August 1945.  He died in January 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 determination by the 
Committee on Waivers and Compromises of a Regional Office 
(RO) for the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  In February 2002, the appellant filed an Improved Pension 
Eligibility Verification Report listing both Social Security 
and Civil Service income.  

2.  In March 2002,  the RO informed the appellant that it had 
received information demonstrating that her Civil Service 
Annuity had been increased.  The RO stated to the appellant 
that it was going to refigure her entitlement based on the 
new information and inform her of the amount of overpayment.  

3.  In March 2003, the RO informed the appellant it was 
terminating her death pension benefits because her annual 
income for 2002 had exceeded the limit for death pension 
recipients.  

4.  In April 2003, the RO informed the appellant that she was 
indebted to the United States Government for $3, 547.00 from 
February 1, 2002, to February 28, 2003.  It noted that the 
indebtedness was caused by termination of pension benefit due 
to excessive income.  

5.  The appellant's request for waiver of recovery of the 
assessed overpayment was denied on the ground that recovery 
of the amount would not be against the principles of equity 
and good conscience.

6.  The appellant's income, with consideration of the cost of 
life's basic necessities, is not sufficient to permit 
repayment of the balance of the indebtedness not previously 
waived, without resulting in excessive financial difficulty, 
and the collection of that indebtedness would be inequitable.


CONCLUSION OF LAW

Recovery of the overpayment of nonservice-connected pension 
benefits, in the calculated amount of $3,547.00, would 
violate the principles of equity and good conscience.  
38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.963, 
1.965(a) (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
However, the notice and duty-to-assist provisions of VCAA are 
relevant to chapter 51 of title 38 of the United States Code 
and do not apply in waiver of overpayment cases which are 
governed by chapter 53.  Barger v. Principi, 16 Vet.App. 132, 
138 (2002).  

The law precludes waiver of recovery of an overpayment or 
collection of any indebtedness where any one of the following 
elements is found to exist: (1) Fraud, (2) misrepresentation, 
or (3) bad faith.  38 U.S.C.A. § 5302.  The Board's review of 
the record in this case reflects that the Committee, in its 
May 2003 decision, did not find that the appellant's actions 
represented intentional behavior to obtain government 
benefits to which she was not entitled which is necessary for 
a finding of fraud, misrepresentation, or bad faith.  The 
Board concurs with that preliminary finding.  Therefore, the 
issue now is whether the evidence establishes that recovery 
of the indebtedness would be against equity and good 
conscience, in which case recovery of that overpayment may be 
waived.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963(a), 1.965.  
The following is pertinent to this matter:

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of the debtor.  Where actions of the debtor 
contribute to creation of the debt.

2.  Balancing of faults.  Weighing fault of debtor against VA 
fault.

3.  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

The record reflects that VA furnished the appellant with 
adequate information regarding the conditions for receipt of 
death pension benefits, including her responsibilities as a 
recipient.  She was told, on different occasions, to 
immediately report all changes in income.  In conjunction 
with the requirement to notify, the appellant informed VA of 
her receipt of monthly Social Security benefits of $292.00 
for the year 2002.  An internal Committee memorandum in the 
file suggests that the appellant may have received Social 
Security benefits effective from 1999.  However, a computer 
printout of Social Security data also includes a notation 
that a cost of living adjustment for the years 2000 and 2001 
was not paid because no benefits were paid in those years.  
This suggests that the appellant may have received a 
retroactive Social Security payment.   

With the above in mind, the Board is unable to conclude that 
the appellant was entirely at fault for the creation of the 
overpayment.  Looking at the evidence from a longitudinal 
perspective, it appears that the appellant's reporting of her 
additional income in February 2002 may very well have been 
close in time to her actual receipt of additional income.  
With that in mind, it appears that some fault must also be 
assigned VA for taking so long to amend her death pension 
award.    

Another significant element for consideration in deciding a 
waiver request is whether or not the recovery of the debt 
from the veteran would result in financial hardship.  In this 
regard, we observe that in a Financial Status Report signed 
by the appellant, dated and received in April 2003, the 
appellant reported no gross monthly income.  She reported 
monthly expenses in the amount of $350 including monthly 
expenses of $200 for food, $100 for utilities and heat, and 
$58 for other monthly living expenses.  

In a letter accompanying her Financial Status Report, the 
appellant stated that she was unable to pay any more of her 
indebtedness because of her hardships in life.  She noted 
that she had severe financial hardships which affected her 
life.  The appellant reported that she needed to buy 
medication for a mild illness.  She also noted having three 
grandchildren under her custody.  She further stated that she 
was old and that she would have to hire someone to do the 
household chores.  

In a Financial Status Report signed by the appellant, dated 
and received in May 2003, she reported a monthly net income 
of $558.00.  The appellant reported expenses in the amount 
$558.00.00 per month, including a $100 rent payment, and 
monthly expenses of $200 for food, $100 for utilities and 
heat, $58 for other living expenses and $100.00 for monthly 
payments on installment contracts.  However, the appellant in 
Section VI of the report entitled Installment Contracts and 
Other Debts, stated that she had no such payments. 

There has been some inconsistency in the appellant's reports 
of income and expenses.  However, it appears that she does 
receive income of about $558.00 per month.  The Committee has 
reported that the appellant does not pay rent, but the 
appellant herself has listed a monthly rental payment of 
$100.00.  She has also reported that her monthly expenses are 
equal to her monthly income.  The amount of $58.00 for other 
living expenses is vague as is the additional $100.00 per 
month for installment debt which is not otherwise listed.  
However, the Board does acknowledge the appellant's advancing 
age and it would seem reasonable to believe that her monthly 
expenses would include an amount for medical care and 
expenses.  After reviewing the totality of the evidence with 
reasonable doubt resolved in the appellant's favor, the Board 
believes that recovery of the overpayment would result in 
undue hardship in light of the fact that her current monthly 
income equals her current monthly expenses.  

A waiver of the indebtedness would result in an unjust 
enrichment to the appellant in that she did receive benefits 
to which she was not entitled; however, this element must be 
considered together with all the elements that make up the 
equity and good conscience standard.  Standing alone, it is 
not felt to be of such importance in this case as to warrant 
a denial of waiver.  In sum, the circumstances in this case 
indicate a need for reasonableness and moderation in the 
exercising of the Government's right to collect the debt 
charged to the appellant.  Accordingly, the Board concludes 
that recovery of the overpayment would be against equity and 
good conscience.  Waiver of recovery of the overpayment of 
nonservice-connected pension benefits in the amount of 
$3,547.00 is in order.  38 U.S.C.A. § 5302(a); 38 C.F.R. 
§§ 1.963(a), 1.965(a).


ORDER

Entitlement to a waiver of the recovery of the overpayment in 
the calculated amount of $3,547.00, is warranted.  The appeal 
is granted to this extent. 




	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


